Name: Commission Regulation (EC) No 1125/94 of 17 May 1994 on the deadlines for forwarding statistics on trade between the Member States
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  EU institutions and European civil service;  economic analysis;  trade policy;  trade
 Date Published: nan

 Avis juridique important|31994R1125Commission Regulation (EC) No 1125/94 of 17 May 1994 on the deadlines for forwarding statistics on trade between the Member States Official Journal L 124 , 18/05/1994 P. 0001 - 0001 Finnish special edition: Chapter 2 Volume 11 P. 0119 Swedish special edition: Chapter 2 Volume 11 P. 0119 COMMISSION REGULATION (EC) No 1125/94 of 17 May 1994 on the deadlines for forwarding statistics on trade between the Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (1), amended by Commission Regulation (EEC) No 3046/92 (2), and in particular Articles 26 and 30 thereof, Whereas, in order to ensure that Community statistics on trade between the Member States are compiled regularly and within a reasonable time, the Member States must forward their results according to a common timetable; Whereas, in order to ensure optimum satisfaction of user needs and take account of data collection and processing requirements, a distinction must be made between overall results and detailed results; Whereas the measures provided in this Regulation are in accordance with the opinion of the Committee on the statistics relating to the trading of goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 The Member States shall forward without delay to the Commission (Eurostat) the monthly results of their statistics on trade between the Member States compiled in accordance with Council Regulation (EEC) No 3330/91 and no later than: - eight weeks after the end of the reference month in the case of the total values, broken down by the Member State of destination on dispatch and the Member State of consignment on arrival, - 10 weeks after the end of the reference month in the case of detailed results which present all the data referred to in Article 23 (1) of Council Regulation (EEC) No 3330/91. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 316, 16. 11. 1991, p. 1. (2) OJ No L 307, 23. 10. 1992, p. 27.